DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 11/9/2020 have been fully considered, but are not persuasive.
Applicant requests that the double patenting rejection be traverse on the grounds that no claim is currently found allowable (Remarks of 11/9/2020, page 4).  However, Applicant has not cited to any authority to support an examiner’s withdrawal of a double patenting rejection based upon an absence of allowable claims.  Therefore, the double patenting rejection is maintained for at least the present claims which contain subject matter disclosed by U.S. Pat. No. 10,443,980 to Noller (see below).
Applicant argues that the incorporation of certain dependent claims has rendered moot the anticipation rejections in the Non-Final Office Action of 5/7/2020 (see Remarks of 11/9/2020, pages 4-5).  Rejections based upon cited reference Tarlton have been withdrawn with respect to the present Claims 1, 3, 5 and 7-10.  However, the present Claims 12-15 remain un-amended and thus remain rejected based upon Tarlton.  With respect to the newly-amended Claims 1, 3, 5 and 7-10, these claims are rejected based upon the previously-cited Matthews reference (see below).
Therefore, Applicant’s arguments are not persuasive, and all of the present claims remain rejected in view of the previously-cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12-15, are rejected on the grounds of non-statutory double patenting as being unpatentable over corresponding claims of U.S. Pat. No. 10,443,980 to Noller (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of identified claims is met by the corresponding claims of the issued patent, as correlated below.

Claims of Present Application
U.S. Pat. No. 10,443,980
Notes
1
2

3
none

5
none

7
none

8
none

9
none

10
none

12
12, 13

13
12, 13

14
12, 13

15
13




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarlton et al., US 5,406,733 (cited in the IDS of 1/10/2020 and previously-relied upon in the Non-Final Office Action of 5/7/2020).
Regarding Claim 12, Tarlton discloses:  A method of leveling a scope, said method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
obtaining a scope comprising a leveling indicator (a leveling device 30 is attached to body of telescopic sight 20, wherein the body of telescopic sight 20 necessarily has lenses at opposing ends [“means for magnification of the target”]; column 1, line 54 – column 2, line 8 and column 5, line 45 – column 6, line 6 and FIGS. 1-6 of Tarlton; see also annotated FIG. 1 of Tarlton, provided by Applicant with the IDS of 1/10/2020 as part of the PCT Written Opinion of the International Searching Authority, and reproduced below);
positioning said scope adjacent a mount (leveling device 30 is positioned adjacent to front and rear scope rings 21, 22 couple with body of telescopic sight 20; FIGS. 1-6 of Tarlton); and
manipulating said scope to align said leveling indicator with a surface of said mount (tilting telescopic sight 20 clockwise or counter-clockwise with respect to the barrel of the firearm 10 enables alignment of:  (i) bubble B of bubble spirit level 33 of leveling device 30 with (ii) an upper surface of front and rear scope rings 21, 22; column 6 line 46 – column 7, line 2 and FIGS. 1-6 of Tarlton; the Examiner also notes that the carrying arm 32 of leveling device 30 is aligned with the sides [lateral surfaces] of front and rear scope rings 21, 22, and the Examiner also notes that the structure holding the bubble B [spirit level 33] is aligned with upper and lower surfaces of front and rear scope rings 21, 22).

Regarding Claim 13, Tarlton discloses:  wherein said leveling indicator does not comprise any moving parts (leveling device 30 does not comprise any moving parts; see, e.g., column 6 line 46 – column 7, line 2 of Tarlton, describing the functioning of the bubble spirit level; the Examiner notes that a “liquid” is not a “moving part” based upon Applicant’s own distinction between these two concepts, as evidenced by paragraph [0017] on page 4 of Applicant’s originally-filed specification).

Regarding Claim 14, Tarlton discloses:  wherein said mount comprises a bottom ring (front and rear scope rings 21, 22 comprise the lower half of rear scope ring 22; FIGS. 1-6 of Tarlton).

Regarding Claim 15, Tarlton discloses:  further comprising a removable top ring (upper half of rear scope ring 22, wherein the upper and lower half rings are detachably connected to one another as by screws or other fastening means so as to encircle the barrel of telescopic sight 20; column 5, line 45 – column 6, line 6 and column 7, lines 13-26 and FIGS. 1-6 of Tarlton).


    PNG
    media_image1.png
    431
    590
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    585
    433
    media_image2.png
    Greyscale


Claims 1, 3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews, US 2009/0049733 (cited in the IDS of 1/10/2020 and previously-relied upon in the Non-Final Office Action of 5/7/2020).
Regarding Claim 1, Matthews discloses:  A scope comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a scope body connecting two lenses on opposing ends (rifle scope includes a cylindrical body 2 having an objective 4 at one end and an ocular 6 [or eye piece] at the opposite end, wherein the objective 4 includes two sets of objective lenses 4a, 4b and the ocular 6 includes two sets of ocular lenses 6a, 6b, and between the objective and the ocular, the scope includes a set of erector lenses 8; paragraphs [0027], [0028] and FIGS. 1, 2 of Matthews);
a leveling indicator located on said scope body (four quadrant markings 22a, 22b are located on cylindrical body 2; FIGS. 1, 2 of Matthews);
wherein said leveling indicator comprises a line (each of the four quadrant markings 22a, 22b may comprise three lines because each of the four quadrant markings 22a, 22b may be a triangle; FIGS. 1, 2 of Matthews); and
wherein said leveling indicator does not comprise any moving parts (the four quadrant markings 22a, 22b do not comprise any moving parts; see, e.g., paragraphs [0030]-[0038] and FIGS. 1, 2 of Matthews); and
wherein said leveling indicator is engraved on said scope body (the four quadrant markings 22a, 22b may be engraved on cylindrical body 2; paragraphs [0030], [0038] and FIGS. 3-7 of Matthews).

Regarding Claim 3, Matthews discloses:  wherein said leveling indicator comprises at least two discrete points (the four quadrant markings 22a, 22b may comprise twelve discrete points because each of the four quadrant markings 22a, 22b may be a triangle [thus each having three vertices for a total of twelve vertices]; FIGS. 1, 2 of Matthews).

Regarding Claim 7, Matthews discloses:  A system for leveling, said system comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a scope comprising a scope body connecting two lenses on opposing ends (rifle scope includes a cylindrical body 2 having an objective 4 at one end and an ocular 6 [or eye piece] at the opposite end, wherein the objective 4 includes two sets of objective lenses 4a, 4b and the ocular 6 includes two sets of ocular lenses 6a, 6b, and between the objective and the ocular, the scope includes a set of erector lenses 8; paragraphs [0027], [0028] and FIGS. 1, 2 of Matthews);
a leveling indicator located on said scope body (four quadrant markings 22a, 22b are located on cylindrical body 2; FIGS. 1, 2 of Matthews);
a mount for coupling with said scope body (an inner tubular structure, which contains reticle 10 and erector lenses 8 and has elevation turret 14 and windage turret 16 coupled thereto, is coupled with cylindrical body 2; FIGS. 1, 2, 7 of Matthews);
wherein said leveling indicator aligns with said mount when said scope is level (the four quadrant markings 22a, 22b align with the inner tubular structure [having reticle 10] when the rifle scope is level; Abstract and paragraphs [0033], [0038], [0039] and FIGS. 1, 2, 7 of Matthews); and
wherein said leveling indicator comprises a line (each of the four quadrant markings 22a, 22b may comprise three lines because each of the four quadrant markings 22a, 22b may be a triangle; FIGS. 1, 2 of Matthews); and
wherein said leveling indicator does not comprise any moving parts (the four quadrant markings 22a, 22b do not comprise any moving parts; see, e.g., paragraphs [0030]-[0038] and FIGS. 1, 2 of Matthews); and
wherein said leveling indicator is engraved on said scope body (the four quadrant markings 22a, 22b may be engraved on cylindrical body 2; paragraphs [0030], [0038] and FIGS. 3-7 of Matthews).

Regarding Claim 8, Matthews discloses:  wherein said mount comprises a bottom ring (the inner tubular structure containing reticle 10 and erector lenses 8 is controlled by a windage turret 16 coupled thereto, which is used for adjusting the horizontal position of the reticle 10; paragraph [0028] and FIGS. 1, 2, 7 of Matthews; the Examiner notes that the term “bottom” has not been defined with respect to any structural portion of the claimed invention, and thus any ring of Matthews may be identified as the claimed “bottom ring”, and especially where Matthews provides two adjustment rings, one at an upper side of the cylindrical body 2 [elevation turret 14] and one at a lateral side of the cylindrical body 2 [windage turret 16], wherein the elevation turret 14 may be identified as a “top ring”, and the windage turret 16, which is lower in position that the elevation turret 14, may be identified as a “bottom ring”).

Regarding Claim 9, Matthews discloses:  further comprising a removable top ring (lens cap 68 may be removed from its location adjacent to ocular 6 [where it protects ocular 6] by being flipped via hinge 70 into an open position; paragraph [0040] and FIG. 7 of Matthews; the Examiner notes that the claim does not require the top ring to be detachable from any particular portion of the claimed structure).

Regarding Claim 10, Matthews discloses:  wherein said mount comprises a level point (inner tubular structure containing reticle 10 comprises the center of reticle 10 where the cross-hairs intersect which is a level point; FIGS. 1-7 of Matthews).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews.
Regarding Claim 5, Matthews does not appear to explicitly disclose:  wherein said leveling indicator has a length of between about 1/4 of an inch to about 1 inch.
However, it has been held that that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed because Matthews discloses that the quadrant markings 22a, 22b must be visible to the eye of the shooter for accurate aim, but are confined to the periphery of the annular ring 20 of ocular 6 (see paragraphs [0030]-[0036] and FIGS. 3-6 of Matthews).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a medium range of values [not too low, not too high] for the length of the quadrant markings 22a, 22b of Matthews in order for the markings to be adequately visible to the shooter, and yet not so large that they occupy a space required 

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872